DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 01/26/2022.	
3.	Claims 1, 3-7, 10-20 are pending. Claims 1, 3-7, 10-20 are under examination on the merits. Claim 1 is  amended. Claim 8 is cancelled. Claims 2, 9 are  previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive, thus claims 1, 3-7, 10-20 stand rejected as set forth in Office action dated 01/26/2022 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims  1, 3-7, 10-20 are rejected under 35 U.S.C. 103(a)(2) as being unpatentable over 
Jun et al. (US Pub. No. 2017/0183565 A1; hereinafter “Jun”) as in view of Wang et al. (KR 20170019277 A, machine translation, hereinafter “Wang”).

Regarding claims 1,3: Jun teaches a photoresist resin composition (Page 21, [0364]), comprising: a plurality of quantum dots, a photopolymerizable monomer, a photopolymerization initiator, a scatterer, a binder resin, and a solvent (Page 22, [0365]), wherein an amount of the scatterer is 15 wt% which encompasses a range of about 2 parts to about 20 parts by weight 
	However, Wang teaches the self-luminous photoresist resin composition (Page 5/32, [0001]), comprising A) quantum dots, (B) scattering particles, (C) photopolymerizable compound, (D) photopolymerization initiator, (E) alkali-soluble resin, and (F) a solvent  (Page 7/32, [0015]), wherein an amount of the scatterer is in a range of about 5 parts by weight based on 100 parts by weight of a total amount of the resin composition (Page 22/32, Table 1, Example 1), the scatterer comprises a plurality of inorganic particles, the plurality of inorganic particles comprises first inorganic particles having a first diameter and second inorganic particles having a second diameter less than the first diameter, the plurality of the inorganic particles each have a particle diameter of greater than about 20 nm and less than about 2 um, the first diameter of the first inorganic particles is E-4 TiO2 of 130 nm (i.e., PT-401L), and the second diameter of the second inorganic particles is 30 nm E-1 TiO2 of 30 nm (i.e., TTO-55) 


    PNG
    media_image1.png
    340
    703
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    140
    662
    media_image2.png
    Greyscale

		In an analogous art of a photoresist resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light scatterer by Jun, so as to include the light scatterer comprises a plurality of inorganic particles, the plurality of inorganic particles comprises first inorganic particles having a first diameter and second inorganic particles having a second diameter less than the first diameter as taught by Wang, and would have been motivated to do so with reasonable expectation that this would result in providing the luminance of light emitted from the film become uniform, thereby increasing the color reproducibility, and further the scatterer may scatter the incident light so that a contact efficiency between the incident light and the quantum dots may be increased, thereby improving the light conversion efficiency as suggested by Wang  (Page 9/32, [0040]; Page 10/32, [0043]; Page 10/32, [0051]). 

Regarding claim 4: Jun teaches the photoresist resin composition (Page 21, [0364]), wherein the scatterer comprises TiO2 (Page 21, [0364]).

	Regarding claims 5-6: Jun teaches the photoresist resin composition (Page 21, [0364]),

wherein the core comprises InZnP (Page 19, [0323]) , and the shell comprises ZnSeS (Page 19, [0324]) as core-shell quantum dot (Page 21, Table 1). 


	Regarding claim 7: Jun teaches the photoresist resin composition (Page 21, [0364]),



	Regarding claim 10: Jun teaches the photoresist resin composition (Page 21, [0364]),

wherein the photopolymerizable monomer comprises dipentaerythritol hexaacrylate ((Page 21, [0364]),


    PNG
    media_image3.png
    123
    257
    media_image3.png
    Greyscale

	Regarding claim 11: Jun teaches the photoresist resin composition (Page 21, [0364]), wherein the photopolymerization initiator comprises an oxime-based compound (Page 21, [0364]). 

	Regarding claim 12: Jun teaches the photoresist resin composition (Page 21, [0364]), wherein the binder resin comprises at least one resin selected from the group consisting of an epoxy resin (Page 12, [0290]) and an acrylic resin (Page 9, [0166]-[0167]; Page 10, [0173]; Page 21, [0363]; Page 22, [0365]). 

	Regarding claim 13: Jun teaches the photoresist resin composition (Page 21, [0364]), wherein the solvent comprises at least one compound selected from the group consisting of ethylene glycol monoethyl ether, ethyl cellosolve acetate, 2-hydroxyethyl propionate, diethylene 

	Regarding claim 14: Jun teaches a film prepared by performing heat treatment on the photoresist resin composition (Page 22, [0366], Fig. 18).  

	Regarding claim 15: Jun teaches a color conversion element comprising the film (Page 22, [0367]; Page 22, Table 3).
	
	Regarding claim 16: Jun teaches an electronic apparatus comprising the color conversion element and a display apparatus (Page 3, [0063]-[0064], Figs 4-6; Page 18, [0307]).  

	Regarding claim 17: Jun teaches an electronic apparatus, wherein the display apparatus comprises a liquid crystal display apparatus, an organic light-emitting apparatus, or an inorganic light-emitting apparatus (Page 18, [0308]). 

	Regarding claim 18: Jun teaches an electronic apparatus, wherein the display apparatus comprises the liquid crystal display apparatus, and the liquid crystal display apparatus comprises a light source  configured to emit blue light (Page 18, [0309]-[0310]).

	Regarding claim 19: Jun teaches an electronic apparatus, wherein the display apparatus comprises the organic light-emitting apparatus, which comprises an organic light-emitting device, and wherein the organic light-emitting device comprises a light-emitting layer comprising an organic compound configured to emit blue light (Page 18, [0307]; Page 18, [0310]).

Regarding claim 20: Jun teaches an electronic apparatus, wherein the display apparatus comprises the inorganic light-emitting apparatus, which comprises an inorganic light-emitting device, and wherein the inorganic light-emitting device comprises a light-emitting layer comprising an inorganic compound configured to emit blue light (Page 18, [0307]; Page 18, [0310]).

Response to Arguments
8.	Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 
	In response to Applicant’s argument that the combination of Jun and Wang fails to disclose at least the following features recited in claim 1, as amended: the photoresist resin composition comprises the quantum dots and the scatterer at a weight ratio in a range of about 2.42:1 to about 4.09:1, and the quantum dot has an amount in a range of about 40 parts to about 60 parts by weight based on 100 parts by weight of the total amount of the photoresist resin composition.
	The Examiner respectfully disagree. Jun teaches the quantum dot has an amount of about 40 parts by weight based on 100 parts by weight of the total amount of the photoresist resin composition (Page 9, [0156]; Page 17, [0284]). Wang teaches the content of the quantum dots (A) is in the range of 3 to 80% by weight, more preferably 5 to 70% by weight based on the solid content in the self-luminous photosensitive resin composition (Page 9/32, [0037]), and the scattering particles contained in an amount of 0.1 to 50% by weight, more preferably 0.3 to 30% by weight based on the solid content in the self-luminous photosensitive resin composition (Page 10/32, [0051]), which the quantum dots and the scatterer at a weight ratio encompass the range of about  2.42:1 to about 4.09:1. Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549. 
Turning to Applicant’s last argument regarding unexpected results, Examiner agrees that Applicant’s proffered evidence of Examples 5, 6, 8, and 9 presented in Table 1 of the specification of the present application show that the newly-recited weight ratio range provides the unexpected advantageous effect of a significantly greater absorption rate, is insufficient to establish unexpected results for claim 1. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
The Applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., a photoresist resin composition) and show the product is actually different from and unexpectedly better than the teachings of the references. 

9.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/24/2022